 



Exhibit 10.1
Agreement Among the Attorney General of the State of Connecticut and the
Attorney General of the
State of New York, and The Hartford Financial Services Group, Inc. and its
subsidiaries and
affiliates (collectively “Hartford”) dated May 10, 2006
     WHEREAS, the Connecticut Attorney General has commenced an action against
The Hartford Financial Services Group, Inc. and Hartford Life, Inc. pursuant to
the Connecticut Unfair Trade Practices Act, Conn. Gen. Stat. (§§ 42-110a et
seq.) dated May 10, 2006 (the “Connecticut Complaint”) related to Hartford’s
practices in the marketing, sale, or placement of terminal and maturity funding
single premium group annuity contracts to pension plan sponsors
(“Terminal/Maturity Funding Group Annuity(ies)”) and has conducted an
investigation related thereto (the “Connecticut Attorney General’s
Investigation”);
     WHEREAS, the New York Attorney General has commenced an action against The
Hartford Financial Services Group, Inc. and Hartford Life, Inc. pursuant to
Executive Law § 63 (12) and the common law of the State of New York dated
May 10, 2006 (the “New York Complaint”) related to Hartford’s practices in the
marketing, sale, or placement of Terminal/Maturity Funding Group Annuity(ies) to
pension plan sponsors and has conducted an investigation related thereto (the
“New York Attorney General’s Investigation”);
     WHEREAS, the Connecticut and New York Attorneys General have alleged that
Hartford unlawfully deceived its Terminal/Maturity Funding Group Annuity pension
plan customers by: a) participating in schemes to steer business to Hartford;
and (b) providing false information to Hartford’s Terminal/Maturity Funding
Group Annuity pension plan customers regarding the compensation paid to brokers
of Terminal/Maturity Funding Group Annuity(ies);
     WHEREAS, without admitting or denying any claim in the Complaints, Hartford
is entering into this Agreement prior to any court making any findings of fact
or conclusions of

1



--------------------------------------------------------------------------------



 



law pursuant to any allegations by the Attorneys General;
     WHEREAS, Hartford has been and is continuing to cooperate with the
investigations being conducted by the Connecticut Attorney General and the New
York Attorney General (collectively the “Attorneys General”);
     WHEREAS, in the wake of the Attorneys General’s Investigations, Hartford
has agreed under this Agreement (the “Agreement”) to implement a number of
business reforms;
     WHEREAS, nothing herein shall be construed to apply to any business or
operations other than Terminal/Maturity Funding Group Annuity(ies);
     WHEREAS, the Attorneys General and Hartford wish to enter into this
Agreement to resolve all issues related to Hartford raised to date in the
Connecticut Attorney General’s Investigation and the New York Attorney General’s
Investigation;
     WHEREAS, the Attorneys General find the relief and agreements contained in
this Agreement appropriate and in the public interest, and are willing to accept
this Agreement as a settlement of the Connecticut Attorney General’s Complaint
and Investigation and the New York Attorney General’s Complaint and
Investigation;
     WHEREAS, this Agreement is entered into solely for the purpose of resolving
the Complaints and is not intended to be used for any other purpose; and
     NOW THEREFORE, Hartford and the Attorneys General hereby enter into this
Agreement with a statement of apology attached as Exhibit 1, and agree as
follows:
MONETARY RELIEF
     A. Terminal/Maturity Funding Group Annuity Fund

     1. On or before May 19, 2006, Hartford shall pay $16,100,000 into a fund
(the

2



--------------------------------------------------------------------------------



 



“Terminal/Maturity Funding Group Annuity Fund”) created and held by Hartford to
be paid to Hartford’s pension plan customers that purchased Hartford’s
Terminal/Maturity Funding Group Annuity(ies) during the period from January 1,
1998 through December 31, 2004 using either Brentwood Asset Advisors, LLC, or
USI Consulting Group, or Dietrich & Associates, or BCG Terminal Funding Company,
or those brokers’ or consultants’ predecessors, as their broker or consultant,
and at the time of the sale, their broker or consultant had an expense
reimbursement or other production-based incentive agreement, including but not
limited to a consulting agreement or marketing allowance agreement, with
Hartford and (i) the sale resulted in a payment to the broker or consultant
pursuant to the expense reimbursement or other production-based incentive
agreement, or (ii) an amount reflecting the payment for an expense reimbursement
or other production-based incentive agreement was added to the premium but not
otherwise paid to the broker or consultant or (iii) the sale was credited toward
achieving a threshold to obtain such payment under such an agreement (the
“Eligible Customers”). All of the money paid into the Terminal/Maturity Funding
Group Annuity Fund and any investment or interest income earned thereon shall be
paid to Eligible Customers pursuant to this Agreement. No portion of the
Terminal/Maturity Funding Group Annuity Fund shall be considered a fine or a
penalty.
     2. The Terminal/Maturity Funding Group Annuity Fund shall be invested in a
designated money market fund subject to the prior approval of the Attorneys
General.
     3. Hartford shall (a) by June 9, 2006 calculate the amount of money each of
the Eligible Customers paid for Terminal/Maturity Funding Group Annuity(ies)
with inception dates during the period from January 1, 1998 through December 31,
2004 using either Brentwood

3



--------------------------------------------------------------------------------



 



Asset Advisors, USI Consulting, Dietrich & Associates, or BCG Terminal Funding
or those brokers’ or consultants’ predecessors as their broker or consultant
where at the time of the sale, their broker or consultant had an expense
reimbursement or other production-based incentive agreement, including but not
limited to a consulting agreement or marketing allowance agreement, with
Hartford and (i) the sale resulted in a payment to the broker or consultant
pursuant to the expense reimbursement or other production-based incentive
agreement, or (ii) an amount reflecting the payment for an expense reimbursement
or other production-based incentive agreement was added to the premium but not
otherwise paid to the broker or consultant or (iii) the sale was credited toward
achieving a threshold to obtain such payment under such an agreement (the
“Eligible Annuities”); (b) within ten days of completing these calculations,
file a report with the Attorneys General, certified by an officer of Hartford,
setting forth: (i) each Eligible Customer’s name and address; (ii) the Eligible
Customer’s Eligible Annuity(ies) (by group annuity number(s)); (iii) the amount
the Eligible Customer paid in premiums for each Eligible Annuity; and (iv) the
amount each Eligible Customer is eligible to receive from the Terminal/Maturity
Funding Group Annuity Fund, which shall equal each Eligible Customer’s pro rata
share of the Terminal/Maturity Funding Group Annuity Fund as calculated by
multiplying the amount in the Terminal/Maturity Funding Group Annuity Fund by
the ratio of the Eligible Customer’s total paid premium for Eligible
Annuity(ies), divided by the total paid premium for all Eligible Annuities; and
(c) by July 10, 2006, send a notice to each Eligible Customer, setting forth the
items in (b)(ii) through (iv), above, and stating that the amount paid may
increase if there is less than full participation by Eligible Customers in the
Terminal/Maturity Funding Group Annuity Fund (the “Annuity Notice”). The form of
the Annuity Notice shall be subject to

4



--------------------------------------------------------------------------------



 



the prior approval of the Attorneys General.
     4. In the event impediments arise with respect to the identification of
Eligible Customers, or the distribution from the Terminal/Maturity Funding Group
Annuity Fund to a particular Eligible Customer, both the Attorneys General and
Hartford agree to use their best efforts to achieve the parties’ stated
intention to distribute to each Eligible Customer their pro rata share of the
Terminal/Maturity Funding Group Annuity Fund. Any amounts not distributed to
Eligible Customers, despite the best efforts of the parties, shall be
distributed to Participating Customers, as defined in paragraph 5, consistent
with paragraph 9 of this Agreement.
     5. Eligible Customers who receive an Annuity Notice and who voluntarily
elect to receive a cash distribution (the “Participating Customers”) shall
tender a release in the form attached hereto as Exhibit 2 on or before
November 7, 2006.
     6. On or before November 22, 2006, Hartford shall pay each Participating
Customer the amount that that Participating Customer is eligible to receive from
the Terminal/Maturity Funding Group Annuity Fund as set forth in paragraph
3(b)(iv) above, and any interest or investment income earned thereon.
     7. On or before December 7, 2006, Hartford shall file an interim report
with the Attorneys General, certified by an officer of Hartford, listing all
amounts paid from the Terminal/Maturity Funding Group Annuity Fund.
     8. In the event that any Eligible Customer elects not to participate or
otherwise does not respond to the Annuity Notice (the “Non-Participating
Customers”), the amount that such policyholder was eligible to receive from the
Terminal/Maturity Funding Group Annuity Fund as set forth in paragraph 3(b)(iv)
may, up until January 6, 2007, be used by Hartford to

5



--------------------------------------------------------------------------------



 



satisfy any pending or other claims asserted by Non-Participating Customers
relating to the Terminal/Maturity Funding Group Annuity allegations set forth in
the Complaints, provided that: a) in no event shall a distribution be made from
the Terminal/Maturity Funding Group Annuity Fund to any Non-Participating
Customer until all Participating Customers have been paid the full aggregate
amount set forth in paragraph 3(b)(iv) above, and any interest or investment
income earned thereon; and b) in no event shall the total payments from the
Terminal/Maturity Funding Group Annuity Fund to any Non-Participating Customer
exceed 80% of the amount that Non-Participating Customer was originally eligible
to receive as set forth in paragraph 3(b)(iv).
     9. If any money remains in the Terminal/Maturity Funding Group Annuity Fund
as of January 6, 2007 after distribution as provided in paragraphs 6 and 8, any
such funds shall be distributed by January 22, 2007 on a pro rata basis to the
Participating Customers.
     10. In no event shall any of the money in the Terminal/Maturity Funding
Group Annuity Fund or the investment or interest income earned thereon be used
to pay or be considered in the calculation of attorneys’ fees.
     11. In no event shall any of the money in the Terminal/Maturity Funding
Group Annuity Fund or the investment or interest income earned thereon be used
to pay or be considered in the calculation of commissions, administrative or
other fees to Hartford.
     12. On or before February 5, 2007, Hartford shall file a report with the
Attorneys General, certified by an officer of Hartford, listing all amounts paid
from the Terminal/Maturity Funding Group Annuity Fund, including any payments
subsequent to the payments described in paragraph 6.

6



--------------------------------------------------------------------------------



 



     B. Fine and Penalty

     13. On or before May 19, 2006, Hartford shall pay $1,950,000 as a penalty,
by wire transfer to the State of Connecticut.
     14. On or before May 19, 2006, Hartford shall pay $1,950,000 as a fine, by
wire transfer to the State of New York.
BUSINESS REFORMS
     15. Within 60 days of the date of this Agreement, Hartford shall undertake
the following business reforms. Hartford will not undertake any transaction for
the purpose of circumventing the prohibitions contained in this Agreement.
     16. For purposes of this Agreement, Compensation shall mean anything of
material value given to a Producer1 including, but not limited to, money,
credits, loans, forgiveness of principal or interest, vacations, prizes, gifts
or the payment of employee salaries or expenses, provided that Compensation
shall not mean customary, non-excessive meals and entertainment expenses.
Hartford shall develop and implement policies for its relevant employees
explaining the provisions of this paragraph as part of the written standards
described in paragraph 25 below. Prior to July 10, 2006, Hartford shall submit
to the Attorneys General a draft of the intended policies for their approval.
     17. For purposes of this Agreement, Contingent Compensation is any
Compensation
 

1   For purposes of this Agreement, “Producer” shall mean any insurance broker
as that term is defined in § 2101(c) of the Insurance Law of the State of New
York who sells, places or consults with clients respecting Terminal/Maturity
Funding Group Annuities or any independent insurance agent as that term is
defined in § 2101(b) of the Insurance Law of the State of New York and who
offers Terminal/Maturity Funding Group Annuities from more than one insurer or
affiliated group of insurers.

7



--------------------------------------------------------------------------------



 



contingent upon any Producer: (a) placing a particular number of contracts or
policies or dollar value of premium with Hartford; (b) achieving a particular
level of growth in the number of contracts or policies placed or dollar value of
premium with Hartford; (c) meeting a particular rate of retention or renewal of
contracts or policies in force with Hartford; (d) placing or keeping sufficient
insurance business with Hartford to achieve a particular loss ratio or any other
measure of profitability; (e) providing preferential treatment to Hartford in
the placement process, including but not limited to giving last looks, first
looks, rights of first refusal, competitive bidding information not otherwise
given to other insurers, presenting Hartford’s competitors in the placement
process in unfavorable terms or limiting the number of quotes sought from
insurers for insurance placements; or (f) obtaining anything else of material
value for Hartford. This definition does not include Compensation paid to
employees of Hartford or to Hartford’s Producers that are captive or are
exclusive to Hartford with respect to Terminal/Maturity Funding Group Annuities
that are clearly and conspicuously identified in marketing materials as
Hartford’s Terminal/Maturity Funding Group Annuities’ Producers.
     18. Hartford shall disclose in writing to each of its Terminal/Maturity
Funding Group Annuity pension plan customers, prior to binding on all proposals,
quotes and applications for each Terminal/Maturity Funding Group Annuity
contract, and on a cover page accompanying the contract, all Compensation paid
or to be paid to the Producer in relation to that pension plan customer’s
Terminal/Maturity Funding Group Annuity(ies) and shall obtain the written
consent of each of its Terminal/Maturity Funding Group Annuity pension plan
customers to the Compensation paid or to be paid to the Producer in relation to
that pension plan customer’s Terminal/Maturity Funding Group Annuity(ies). In
the event that the amount of Compensation

8



--------------------------------------------------------------------------------



 



to be paid to the producer in relation to a given pension plan customer’s
Terminal/Maturity Funding Group Annuity(ies) is not immediately calculable,
Hartford shall have complied with this provision by disclosing in writing to
that pension plan customer: (a) the material terms by which that Compensation
will be calculated; and (b) at the end of the calendar year, all Compensation
paid or to be paid to the Producer in relation to that pension plan customer’s
Terminal/Maturity Funding Group Annuity(ies) during the past calendar year. In
addition, Hartford shall obtain the written consent of each of its
Terminal/Maturity Funding Group Annuity pension plan customers to such
Compensation plan. Additionally, beginning one (1) month from the date of this
Agreement, Hartford shall disclose on its website, information relating to
Hartford’s practices and policies regarding Compensation sufficient to inform
pension plan sponsors of the nature and range of Compensation paid by Hartford
to Producers of Terminal/Maturity Funding Group Annuities. Prior to posting such
disclosure on its website, Hartford shall submit to the Attorneys General the
proposed format and content of the website disclosure. The final form and
content of the website disclosure shall be subject to the prior approval of the
Attorneys General.
     19. Hartford shall disclose all information as is contained within its
business records and is needed by its Terminal/Maturity Funding Group Annuity
pension plan customers to complete Schedule A of the Form 5500 Annual Report of
Employee Benefit Plan, including but not limited to the name of each Producer,
and the full amount of any Compensation paid or to be paid to that Producer that
is directly or indirectly attributable to a Terminal/Maturity Funding Group
Annuity contract between the pension plan customer and Hartford.

9



--------------------------------------------------------------------------------



 



     20. Prohibition on Contingent Compensation for Terminal/Maturity Funding
Group Annuities. During the period of May 10, 2006 through May 10, 2009,
Hartford shall not pay any Producer any Contingent Compensation relating to the
sale or placement of any Terminal/Maturity Funding Group Annuity. Subsequent to
May 10, 2009, Terminal/Maturity Funding Group Annuity sales and placements shall
be subject to the provisions of paragraphs 23-24.
     21. Except as set forth in paragraphs 23-24 below, in connection with its
sale, placement, issuance, renewal or servicing of Terminal/Maturity Funding
Group Annuities through a Producer, Hartford shall pay as Compensation only a
specific dollar amount or percentage commission on the premium set at the time
of each sale, placement or servicing of a particular Terminal/Maturity Funding
Group Annuity.
     22. Prohibition on Pay-to-Play. Hartford shall not offer to pay or pay,
directly or indirectly, any Producer any Compensation in connection with the
Producer’s solicitation of bids for Terminal/Maturity Funding Group Annuities
for the Producer’s clients.
     23. Limitations on Contingent Compensation for Terminal/Maturity Funding
Group Annuities after May 10, 2009. Within 30 days of receipt of a notice from
either of the Attorneys General that either of the Attorneys General have made a
determination, based on market share information available from the LIMRA
International, the National Association of Insurance Commissioners (“NAIC”) or
A.M. Best Company (or another agreed upon third-party source of market share
data if such data is not available from LIMRA, NAIC or A.M. Best for
Terminal/Maturity Funding Group Annuities), that (a) insurers who do not pay
Contingent Compensation in Terminal/Maturity Funding Group Annuities, or a
segment of that insurance

10



--------------------------------------------------------------------------------



 



line, including but not limited to direct writers and insurers that employ only
captive agents in that insurance line (or segment) and (b) insurers who have
signed agreements with either of the Attorneys General containing this paragraph
as applied to them, together represent more than 65% of the national gross
written premiums in the Terminal/Maturity Funding Group Annuity insurance line
(or segment) in the calendar year for which market share data is most recently
available (the “Notice”), Hartford shall stop entering into or renewing
Contingent Compensation agreements for the Terminal/Maturity Funding Group
Annuity line (or segment) and shall further, beginning on January 1 of the next
calendar year following the date of the Notice, stop paying Contingent
Compensation for Terminal/Maturity Funding Group Annuity sales or placements and
terminate all existing agreements which contemplate the payment of Contingent
Compensation for Terminal/Maturity Funding Group Annuity sales or placement. If,
in any given calendar year after the date of the Notice described above, the
market share used in the Notice falls below 60%, Hartford shall notify the
Attorneys General of the change. If, within 60 days, neither of the Attorneys
General object to Hartford’s determination that the market share used in the
Notice is below 60%, any prohibition on Contingent Compensation described in the
Notice shall cease. If either of the Attorneys General does object to Hartford’s
determination, the objecting Attorney General shall set forth the reasons for
such objections in a written notice to Hartford within 60 days of Hartford’s
notification to the Attorneys General. Resort to court action to resolve a
dispute related to the determination of market share or the determination that a
given insurer does not pay Contingent Compensation under this paragraph shall
not be deemed a violation of this Agreement. Until a court finally adjudicates
such a dispute in Hartford’s favor, the ban on the payment of Contingent
Compensation in the Terminal/Maturity Funding Group

11



--------------------------------------------------------------------------------



 



Annuity line shall remain in effect.
     24. In the event that Hartford intends to enter into any agreement
potentially obligating it to make Contingent Compensation payments for the
Terminal/Maturity Funding Group Annuity insurance line (or a segment of that
line) for any period after May 10, 2009, Hartford agrees to give the Attorneys
General written notice and a copy of the intended agreement at least 60 days
prior to the execution of any such agreement.
     25. Standards of Conduct and Training. Hartford shall implement written
standards of conduct regarding Compensation paid to Producers of
Terminal/Maturity Funding Group Annuities, consistent with the terms of this
Agreement, subject to approval of the Attorneys General, which implementation
shall include, inter alia, appropriate training of relevant employees, including
but not limited to training in business ethics, professional obligations,
conflicts of interest, antitrust and trade practices compliance, and record
keeping. Before July 10, 2006, Hartford shall submit to the Attorneys General a
draft of these materials for their approval.
     26. Hartford agrees to support legislation and regulations to abolish
Contingent Compensation for group annuity products, including 401(k), 403(b),
and 457 group annuities, and terminal and maturity funding group annuities.
Hartford further agrees to support legislation and regulations requiring greater
disclosure of Compensation.
     27. Hartford shall not engage or attempt to engage in violations of the
Connecticut Antitrust Act (§§ 35-24 et seq.), Connecticut Unfair Trade Practices
Act, Conn. Gen. Stat. (§§ 42-110a et seq.), the Connecticut Unfair Insurance
Practices Act, (§§ 38a-815 et seq.), the New York Executive Law § 63 (12), the
Donnelly Act (New York Gen. Bus. Law § 340 et seq.), and

12



--------------------------------------------------------------------------------



 



the common law of New York.
COOPERATION WITH THE ATTORNEYS GENERAL
     28. Hartford shall fully and promptly cooperate with the Attorneys General
with regard to their Investigations, and related proceedings and actions, of any
other person, corporation or entity, including but not limited to Hartford’s
current and former employees, concerning the insurance industry. Hartford shall
use its best efforts to ensure that all its officers, directors, employees, and
agents also fully and promptly cooperate with the Attorneys General in their
Investigations and related proceedings and actions. Cooperation shall include
without limitation: (a) with respect to the Connecticut Attorney General’s
investigation, Hartford shall accept service of subpoena(s) and produce pursuant
thereto any information and all documents or tangible evidence reasonably
requested by the Connecticut Attorney General and any compilation or summaries
of information or data that the Connecticut Attorney General reasonably requests
be prepared, subject only to the receipt of reasonable assurance of confidential
treatment of such production without service of subpoena; (b) production
voluntarily and without service of subpoena of any information and all documents
or other tangible evidence reasonably requested by the New York Attorney
General, and any compilations or summaries of information or data that the New
York Attorney General reasonably requests be prepared; (c) without the necessity
of a subpoena, having Hartford’s officers, directors, employees and agents
attend any proceedings at which the presence of any such persons is requested by
either of the Attorneys General and having such persons answer any and all
inquiries that may be put by either of the Attorneys General (or any of either
of the Attorneys General’s deputies, assistants or agents) to any of them at any
proceedings or otherwise (“proceedings” include but are not limited to any
meetings,

13



--------------------------------------------------------------------------------



 



interviews, depositions, hearings, grand jury hearing, trial or other
proceedings); (d) fully, fairly and truthfully disclosing all information and
producing all records and other evidence in its possession relevant to all
inquiries reasonably made by either of the Attorneys General concerning any
fraudulent or criminal conduct whatsoever about which it has any knowledge or
information; (e) in the event any document is withheld or redacted on grounds of
privilege, work-product or other legal doctrine, a statement shall be submitted
in writing by Hartford indicating: (i) the type of document; (ii) the date of
the document; (iii) the author and recipient of the document; (iv) the general
subject matter of the document; (v) the reason for withholding the document; and
(vi) the Bates number or range of the withheld document. Either of the Attorneys
General may challenge such claim in any forum of its choice and may, without
limitation, rely on all documents or communications theretofore produced or the
contents of which have been described by Hartford, its officers, directors,
employees, or agents; and (f) Hartford shall not jeopardize the safety of any
investigator or the confidentiality of any aspect of either of the Attorneys
General’s Investigations, including sharing or disclosing evidence, documents,
or other information with others during the course of the investigation, without
the consent of the Attorneys General. Nothing herein shall prevent Hartford from
providing such evidence to other regulators, or as otherwise required by law.
     29. Hartford shall comply fully with the terms of this Agreement. If
Hartford violates the terms of paragraph 28 in any material respect, as
determined solely by either of the Attorneys General: (a) either of the
Attorneys General may pursue any action, criminal or civil, against any entity
for any crime it has committed, as authorized by law, without limitation; (b) as
to any criminal prosecution brought by the New York Attorney General for
violation of law committed

14



--------------------------------------------------------------------------------



 



within six years prior to the date of this Agreement or for any violation
committed on or after the date of this Agreement, Hartford shall waive any claim
that such prosecution is time barred on grounds of speedy trial or speedy
arraignment or the statute of limitations.
OTHER PROVISIONS
     30. The provisions of this Agreement shall apply only to Hartford’s
Terminal/Maturity Funding Group Annuity line of business where: (a) the pension
plan customer is domiciled in the United States or its territories; or (b) the
contract is principally associated with providing retirement benefits to
residents of the United States or its territories.
     31. Hartford agrees to review all of its communications with state
insurance regulators regarding Terminal/Maturity Funding Group Annuities to
ensure full and complete disclosure.
     32. Hartford shall not seek or accept, directly or indirectly,
indemnification pursuant to any insurance policy, with regard to any or all of
the amounts payable pursuant to this Agreement.
     33. The Attorneys General agree that any prior approval required under the
terms of this Agreement shall not be unreasonably withheld.
     34. This Agreement is not intended to disqualify Hartford, or any current
employees of Hartford, from engaging in any business in Connecticut or New York
or in any other jurisdiction. Nothing in this Agreement shall relieve Hartford’s
obligations imposed by any applicable state insurance law or regulations or
other applicable law.
     35. This Agreement shall not confer any rights upon any persons or entities
besides the Attorneys General and Hartford.

15



--------------------------------------------------------------------------------



 



     36. Hartford shall maintain custody of, or make arrangements to have
maintained, all documents and records of Hartford related to this matter for a
period of not less than six years.
     37. Either the Attorney General of the State of Connecticut or the Attorney
General of the State of New York may make such applications as appropriate to
enforce or interpret the provisions of this Agreement, or in the alternative,
maintain any actions, either civil or criminal, for such other and further
relief as either of the Attorneys General may determine is proper and necessary
for the enforcement of this Agreement. If compliance with any aspect of this
Agreement proves impracticable, Hartford reserves the right to request that the
parties modify the Agreement accordingly.
     38. In any application or in any such action, facsimile transmission of a
copy of any papers to current counsel for Hartford shall be good and sufficient
service on Hartford unless Hartford designates, in a writing to the Attorneys
General, another person to receive service by facsimile transmission.
     39. Facsimile transmission of a copy of this Agreement to counsel for
Hartford shall be good and sufficient service on Hartford.
     40. This Agreement shall be governed by the laws of the State of
Connecticut without regard to conflict of laws principles, except that with
respect to enforcement actions taken by the New York Attorney General, the
actions will be governed by the laws of the State of New York without regard to
conflict of laws principles.
     41. Any disputes arising out of or related to this Agreement with respect
to the Connecticut Attorney General shall be subject to the exclusive
jurisdiction of the superior court for the judicial district of Hartford, or to
the extent federal jurisdiction exists, the United States

16



--------------------------------------------------------------------------------



 



District Court for the District of Connecticut, any disputes arising out of or
related to this Agreement with respect to the New York Attorney General shall be
subject to the exclusive jurisdiction of the Supreme Court of the State of New
York, County of New York, or to the extent federal jurisdiction exists, the
United States District Court for the Southern District of New York.
     42. The Connecticut Attorney General will promptly file a Withdrawal with
prejudice, in the form attached hereto as Exhibit 3, voluntarily dismissing the
Connecticut Complaint with prejudice, and will not initiate a new case against
Hartford related to the matters set forth in the Connecticut Complaint or
uncovered to date relating to Terminal/Maturity Funding Group Annuities by the
Connecticut Attorney General’s Investigation.
     43. The New York Attorney General will promptly file a Notice Discontinuing
Action with Prejudice, in the form attached hereto as Exhibit 4, voluntarily
dismissing the New York Complaint with prejudice, and will not initiate a new
case against Hartford related to the matters set forth in the New York Complaint
or uncovered to date relating to Terminal/Maturity Funding Group Annuities by
the New York Attorney General’s Investigation.
     44. This Agreement may be executed in counterparts.

17



--------------------------------------------------------------------------------



 



     WHEREFORE, the following signatures are affixed hereto on this 10th day of
May, 2006.
RICHARD BLUMENTHAL
 
Attorney General of the
State of Connecticut
55 Elm Street
Hartford, CT 06141-0120
ELIOT SPITZER
 
Attorney General of the
State of New York
120 Broadway, 25th Floor
New York, New York 10271
THE HARTFORD FINANCIAL SERVICES GROUP, INC.
 
by: Neal Wolin, Esq.
Executive Vice President and
          General Counsel

18



--------------------------------------------------------------------------------



 



EXHIBIT 1
The Hartford apologizes to our single premium group annuity pension plan
customers for the conduct that led to the actions filed by the Connecticut and
New York Attorneys General. It was wrong to withhold from our pension plan
customers the full amount of compensation paid to brokers in connection with the
placements of these annuities. As part of the settlements, The Hartford has
agreed not to pay contingent compensation for single premium group annuities.

19



--------------------------------------------------------------------------------



 



EXHIBIT 2
RELEASE
     This RELEASE (the “Release”) is executed this                      day of
                                         , 2006 by RELEASOR (defined below) in
favor of RELEASEE (defined below).
DEFINITIONS
     “RELEASOR” refers to [fill in name
                                        ] and any of its affiliates,
subsidiaries, associates, general or limited partners or partnerships,
predecessors, successors, or assigns, including, without limitation, any of
their respective present or former officers, directors, trustees, employees,
agents, attorneys, representatives and shareholders, affiliates, associates,
general or limited partners or partnerships, heirs, executors, administrators,
predecessors, successors, assigns or insurers acting on behalf of RELEASOR.
     “RELEASEE” refers to The Hartford Financial Services Group, Inc. and any of
its subsidiaries, affiliates, associates, general or limited partners or
partnerships, predecessors, successors, or assigns, including, without
limitation, any of their respective present or former officers, directors,
trustees, employees, agents, attorneys, representatives and shareholders,
affiliates, associates, general or limited partners or partnerships, heirs,
executors, administrators, predecessors, successors, assigns or insurers
(collectively, “Hartford”).
     “AGREEMENT” refers to a certain agreement between Hartford and the Attorney
General of the State of Connecticut (“CTAG”) and the Attorney General of the
State of New York (“NYAG”) dated May 10, 2006, relating to an action commenced
against Hartford by CTAG dated May 10, 2006, captioned “State of Connecticut
against The Hartford Financial Services Group, Inc. and Hartford Life, Inc.,”
and an Investigation by CTAG relating to same (collectively, the “Connecticut
Complaint”); and an action commenced against Hartford by NYAG dated May 10,
2006, captioned “The People of the State of New York against The Hartford
Financial Services Group, Inc. and Hartford Life, Inc.,” and an Investigation by
NYAG relating to same (collectively, the “New York Complaint”).
RELEASE
     1. In consideration for the total payment of
$                                         in accordance with the terms of the
AGREEMENT, RELEASOR does hereby fully release, waive and forever discharge
RELEASEE from any and all claims, demands, debts, rights, causes of action or
liabilities whatsoever, including known and unknown claims, in law, equity or
otherwise, whether under state, federal or foreign statutory or common law, and
whether possessed or asserted directly, indirectly, derivatively,
representatively or in any other capacity (collectively, “Claims”), to the
extent any such Claims are based upon, arise out of or relate to, in whole or in
part, any of the allegations, acts, omissions, transactions, events, or matters
discussed in the AGREEMENT, in the Connecticut or New York Complaints, or that
are the subject of the Attorneys General’s Investigations (as that term is
defined in the AGREEMENT), and occurring up to the date of the AGREEMENT.
     2. In the event that the total payment referred to in paragraph 1 is not
made for any reason, then this RELEASE shall be deemed null and void, provided
that any payments received by RELEASOR shall be credited to Hartford in
connection with any Claims that RELEASOR may assert against Hartford, or that
are asserted on behalf of RELEASOR or by a class of which RELEASOR is a member,
against Hartford.
     3. This RELEASE may not be changed orally and shall be governed by and
interpreted in accordance with the laws of the State of Connecticut, without
regard to conflict of law principles, except to the extent that federal law
requires that federal law governs. Any disputes arising out of or related to
this RELEASE shall be subject to the exclusive jurisdiction of the superior
court for the judicial district of Hartford or, to the extent federal
jurisdiction exists, the United States District Court for the District of
Connecticut.
     4. RELEASOR represents and warrants that the Claims have not been sold,
assigned or hypothecated

20



--------------------------------------------------------------------------------



 



in whole or in part.

         
 
       
Dated:
                 
 
       
RELEASOR:
                 
 
       
By:
                 
 
       
Print Name:
                 
 
       
Title:
                 

21



--------------------------------------------------------------------------------



 



EXHIBIT 3
(EXHIBIT 3) [y21161y2116101.gif]

WITHDRAWAL JD-CV-41 Rev 10-01 COMPLETE            ALL            SECTIONS BELOW
— NAME OF CASE (FIRST-NAMED PLAINTIFF            Vs            FIRST NAMED
DEFENDANT) EXHIBIT 3 STATE OF CONNECTICUT SUPERIOR COURT
www.jud.state.ct.us            us DOCKET RETURN DATE 5/,j /06
Judicial            Housing            ADDRESS OF COURT (No., street, town and
zip code) ‘x District            I~ Session            G.A. No. I95
Washington            Street, Hartford, CT 06106

SECTION I (check only one box) THIS WITHDRAWAL IS BEING FILED BECAUSE THE
DISPUTE HAS BEEN RESOLVED B1
I. COURT-ANNEXED ADR

411088 I- Early intervention 0.17089 i- Early Neutral Evaluation 417090 Attorney
Trial Referee 477097 Fact-Finding 411092 — Arbitration 471094
r            Mediation 411095 -Special Masters I 411096 r            Summary
Jury Trial

SECTION 11 II. COURT INTERVENTION 411098 I- Pretrial Conference 411099 (- Trial
Management Conference 411100 T- Commencement of Trial(court trial -Frstwltness
sworn; jury foal — trial jurors sworn) III. PRIVATE ADR 411102 i — Provider
Name: IV. OTHER 411103 IX            Discussion of parties on Their Own 415602
Unilateral Action of Party(ies)

WITHDRAWAL

(Do no! check the following two boxes d any Intervening complaints, cross
complaints, counterclaims, or third party complaints remain pending in this case
See below for partial withdrawal of action.)

DISPOSITIVE ( WDACT) IX            The Plaintiffs action is WITHDRAWN AS TO ALL
DEFENDANTS without costs to any party. (WOARD) A judgment has been rendered
against Defendant(s): WITH PREJUDICE and the Plaintiffs action is WITHDRAWN AS
TO ALL REMAINING DEFENDANTS without costs PARTIAL (WDCOMP) r Complaint
(WDCOUNT) r            Counts of the complaint (WDINTCO) I- Intervening
Complaint (WDTHPC) r’ Third Party Complaint (WAPPCOM) ( — Apportionment
Complaint (WDCC) ~CrossComplaint(crossclaim) (WOC) I- Counterclaim (woAAP) I-
Plaintiffs) (WOAAD) F            Complaint against defendants)

I            Other: in the above entitled action is withdrawn. SIGNATURE
REQUIRED Plaintiff            State of Connecticut

Plaintiff Defendant Defendant NAME & ADDRESS Michael E. Cole, Assistant Attorney
General OF SIGNER: El 55Elm Street, Hartford, CT 06106 only w/o costs
s            l~-4 A 3y .’-iA            x            t

a fl 1C d2, I            ssistant Atty General y Attorney — T,, Attorney BY
Attorney By            Attorney SECTION III            CERTIFICATION I hereby
canny (Flat a copy was mailed/delivered            GATE            SIGNED
Individual attorney or pro se party) /dual attorney o pr se
party            PHONE NO (Area code            first)

to all counsel and pro se parties of record on: 5/•= /06 X . $/ !/ .~ An ~ 860
8085040 NAME OF EACH PARTY SERVED’ ADDRESS
H            I            WHICH            SERVICE            WAS            MADE’
James            H. Bicks, Esq. 400 Atlantic Street, P.O. Box 110325
Wiggin            E            Dana            Stamford, CT 06911-0325

’ If            necessary attach additional            sheet
with            names 01 each party Served and the address at
Which            service V/BB            map&


22



--------------------------------------------------------------------------------



 



EXHIBIT 4

              SUPREME COURT OF THE STATE OF NEW YORK         COUNTY OF NEW YORK
       
 
      X    
 
        THE PEOPLE OF THE STATE OF NEW YORK   :     by ELIOT SPITZER, Attorney
General of   :     the State of New York,   :    
 
  Plaintiff,   :   Index No.
 
      :     -against-
  :   NOTICE
 
      :   DISCONTINUING THE HARTFORD FINANCIAL SERVICES   :   ACTION WITH GROUP,
INC. and HARTFORD LIFE, INC.,   :   PREJUDICE
 
      :    
 
  Defendants.   :    
 
      X    
 
       

     PLEASE TAKE NOTICE that, pursuant to CPLR § 3217(a) and the agreement
annexed hereto, plaintiff hereby discontinues this action with prejudice as of
this date without costs to either party against the other.

             
Dated:
  New York, New York        
 
  May 10, 2006        
 
                    ELIOT SPITZER         Attorney General of the State of New
York
 
           
 
      By:    
 
           
 
          David D. Brown, IV
 
          Assistant Attorney General
 
          120 Broadway
 
          New York, NY 10271
 
          (212) 416-8198
 
                    Attorney for Plaintiff

23